DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection relied on a combination of Shin and Smith.
Applicant argues:

    PNG
    media_image1.png
    322
    858
    media_image1.png
    Greyscale

Response:
The examiner disagrees. The references are being attacked individually instead of for what they collectively teach. While Smith does not explicitly mention firmware, it is not relied upon for teaching the idea of device operations being controlled by firmware. Smith is also not relied upon for teaching generating of hash of configuration settings. Shin teaches generating a hash of configuration settings. Smith teaches particular configuration settings including encryption operations. 

Argument:

    PNG
    media_image2.png
    454
    813
    media_image2.png
    Greyscale


Applicant is again attacking the references individually. Shin teaches configuration settings in firmware. Smith teaches authentication configuration settings. The combination teaches the feature at issue.

Argument:

    PNG
    media_image3.png
    186
    857
    media_image3.png
    Greyscale

Response:
That feature is part of a Markush group and the examiner rejection the authentication configuration setting.
As applicant has argued the distinction between firmware and software, the examiner points out that the applicant of this application (Worldpay) includes the following boilerplate in multiple applications:

    PNG
    media_image4.png
    116
    276
    media_image4.png
    Greyscale

(See for example column 13 59+ of US patent 10,078,833)

The examiner believes this is reflective of how those skilled in the art view software vs firmware vs hardware. They are all equivalent means of implementing features and there is no inventiveness in choosing one over any of the others. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20110276807 A1) in view of Smith (US 20130105572 A1).
Regarding claim 21, Shin discloses a method comprising:
	generating, using a hardware processor, a current configuration hash (paragraph 19 Then, a checksum value is calculated for previously stored firmware);
	comparing, using the hardware processor, the current configuration hash to a locally stored configuration hash (paragraph 19 it is confirmed whether or not the calculated checksum value matches a checksum value stored in the firmware header (step S212)); and
	upon determining that the current configuration hash and the locally stored configuration hash do not match, performing additional operations (fig. 2 s212 No Branch), comprising:
	receiving a new configuration (paragraph 22 command for downloading new firmware is inputted, fig. 3); and


Shin fails to disclose:
1) configuration specifically applying to PIN pads
2) the current configuration hash relating to one of a merchant connection configuration setting and an authentication configuration setting

Shin figure 2 makes references to an EPP, which is an encryption pin pad. However further mentions of pin pads are sparse. Shin generally just refers to firmware used in an automatic banking machine.

However background of Shin clearly discloses that pin pad firmware is a type of automated banking machine firmware (paragraphs 5-6). It would have been obvious to one of ordinary skill in the art to apply the teachings of Shin to EPP firmware. The motivation for the combination is preventing hackings and accidents (paragraph 1) and improving efficiency (paragraph 8).

Shin fails to disclose:
2) the current configuration hash relating to one of a merchant connection configuration setting and an authentication configuration setting



Regarding claim 22, Shin as modified in claim 21 rejection discloses setting the state of the PIN pad as ready (s230)

Regarding claim 23, Shin as modified in claim 21 rejection discloses upon determining that the current PIN pad configuration hash and the locally stored PIN pad configuration hash match, setting a state of the PIN pad as ready (fig. 3 s224j Yes branch).

Regarding claim 24, Shin as modified in claim 21 rejection discloses configuring the PIN pad according to the received new PIN pad configuration (S228).

Regarding claim 25, Shin as modified in rejection of claim 21 discloses wherein the new PIN pad configuration is received from a configuration service (paragraph 25 download from host server).

Regarding claim 26, Shin as modified discloses wherein the PIN pad configuration hash value for a current configuration of the PIN pad is obtained from a configuration service 

Regarding claim 27, Shin discloses 
a method of network configuration, the method comprising:
	upon receiving a request for a new configuration of configuration settings controlling operation of a device from the device (paragraph 25 First, if a download command is inputted), performing additional operations, comprising:
	generating, using at least one hardware processor, the new configuration for the device (paragraph 25-26 host sends new firmware to device);
	transmitting the new configuration to the device (paragraph 25-26 download); and generating a new hash of configuration settings (paragraph 25 downloaded firmware includes checksum see fig. 1).

Shin fails to disclose:
1) configuration specifically applying to PIN pads
2) the current configuration hash relating to one of a merchant connection configuration setting and an authentication configuration setting

Shin figure 2 makes references to an EPP, which is an encryption pin pad. However further mentions of pin pads are sparse. Shin generally just refers to firmware used in an automatic banking machine.



Shin fails to disclose:
2) the current configuration hash relating to one of a merchant connection configuration setting and an authentication configuration setting

However in an analogous art, Smith discloses EPP including software containing authentication configuration setting (paragraph 14 message authentication). It would have been obvious to one of ordinary kill in the art to combine this teaching with those of Shin by using authentication configuration settings. The motivation for the combination is improved security (paragraph 6).

Regarding claim 28, Shin as modified discloses upon receiving, from the PIN pad, a notification that the PIN pad is ready (s226 yes branch), setting a state of the PIN pad as ready (s228-s230).

Regarding claim 31, Shin as modified discloses wherein the new PIN pad configuration and the current PIN pad configuration hash are transmitted to the PIN pad by way of a PIN pad actor (paragraphs 25-26 downloaded from host, host=PIN pad actor).

Regarding claim 32, Shin as modified discloses the new hash of the generated PIN pad configuration is generated by applying a hash function to a configuration file associated with the new PIN pad configuration (fig. 1 download includes checksum which is a checksum or the firmware data).



Allowable Subject Matter
Claims 29, 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 29 and 30, the prior art of record fails to disclose in combination with claim 27, upon receiving a request for an initial configuration from the PIN pad, performing additional operations, comprising: generating a PIN pad configuration; setting PIN pad registration information in a database; transmitting the PIN pad configuration to the PIN pad; generating a hash of the generated PIN pad configuration as a current PIN pad configuration hash; storing the current PIN pad configuration hash in the database; transmitting the current PIN pad configuration hash to the PIN pad; and setting a current state of the PIN pad as ready. 
Claims 33-40 are allowed. Regarding claims 33-40, the prior art of record fails to disclose a system configured to: receive a new PIN pad configuration; store a PIN pad configuration hash for the received new PIN pad configuration; and a configuration service, comprising a second hardware processor, configured to: upon receiving a 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687